STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

PAMELA HENKEL HAYES NO. 2022 CW 0654
VERSUS

CHARLES KEVIN HAYES AUGUST 29, 2022
In Re: Charles Kevin Hayes, applying for supervisory writs,

Family Court in and for the Parish of East Baton
Rouge, No. 228042.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DISMISSED. The writ application is dismissed pursuant
to relator, Charles Kevin Hayes’, motion to dismiss advising
that the parties have amicably resolved the matter which was the
subject of the writ application, and moving to dismiss the writ
application.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

Asw

DEPUTY CLERK OF COURT
FOR THE COURT